SECURITIES PURCHASE AGREEMENT


THIS SECURITIES PURCHASE AGREEMENT, dated as of February 26, 2007 (this
“Agreement”), is entered into by and between SKYSTAR BIO-PHARMACEUTICAL COMPANY,
a Nevada corporation with headquarters located at Rm. 10601, Jiezuo Plaza, No.
4, Fenghui Road South, Gaoxin District, Xian Province, P.R. China (the
“Company”), and each individual or entity named on an executed counterpart of
the signature page hereto (each such signatory is referred to as a “Buyer”)
(each agreement with a Buyer being deemed a separate and independent agreement
between the Company and such Buyer, except that each Buyer acknowledges and
consents to the rights granted to each other Buyer [each, an “Other Buyer”]
under such agreement and the Transaction Agreements, as defined below, referred
to therein).


WITNESSETH:


WHEREAS, the Company and the Buyer are executing and delivering this Agreement
in reliance upon the exemption from securities registration for offers and sales
to accredited investors afforded, inter alia, by Rule 506 under Regulation D
(“Regulation D”) as promulgated by the United States Securities and Exchange
Commission (the “SEC”) under the Securities Act of 1933, as amended (the “1933
Act”), and/or Section 4(2) of the 1933 Act; and


WHEREAS, the Buyer wishes to lend to the Company, subject to and upon the terms
and conditions of this Agreement and acceptance of this Agreement by the
Company, the Purchase Price (as defined below), the repayment of which will be
represented by 8% Convertible Debentures Series 07-01 of the Company (the
“Convertible Debentures”), which Convertible Debentures will be convertible into
shares of Common Stock, $0.001 par value per share, of the Company (the “Common
Stock”), upon the terms and subject to the conditions of such Convertible
Debentures, together with the Warrants (as defined below) exercisable for the
purchase of shares of Common Stock;


NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:


1. AGREEMENT TO PURCHASE; PURCHASE PRICE.


a. Purchase.


(i) Subject to the terms and conditions of this Agreement and the other
Transaction Agreements, the undersigned Buyer hereby agrees to loan to the
Company the principal amount set forth on the Buyer’s signature page of this
Agreement (the “Purchase Price”), out of the aggregate amount being loaned by
all Buyers of $4,075,000 (the “Aggregate Purchase Price”).


(ii) The Purchaser’s signature page shall indicate whether the Debenture and
Warrant to be issued by the Company and to be purchased by the Purchaser are (i)
both the Class A forms of those securities or (ii) both the Class B forms of
those securities. Unless specified as to Class or the context otherwise
requires, each reference in the Transaction Agreements to (x) “Debentures”
refers to both the Class A and the Class B Debentures and (y) “Warrants’ refers
to both the Class A and the Class B Warrants.
 
(ii) The obligation to repay the loan from the Buyer shall be evidenced by the
Company’s issuance of one or more Convertible Debentures to the Buyer in the
aggregate principal amount equal to the Purchase Price (the Convertible
Debentures issued to the Buyer, the “Debentures”). Each Debenture (i) shall
provide for a Conversion Price (as defined below), which price may be adjusted
from time to as provided in the Debenture, and (ii) shall have the terms and
conditions of, and be substantially in the form attached hereto as, Annex I-A or
Annex I-B, as the case may be.
 

--------------------------------------------------------------------------------




(iii) On the Closing Date (as defined below), the Purchase Price shall be paid
by the Buyer and the Company will deliver the relevant Certificates (as defined
below) to the Escrow Agent, as provided in Section 1(c) hereof.


(v) The loan to be made by the Buyer and the issuance of the Debentures and the
Warrants (collectively, the “Purchased Securities”) to the Buyer are sometimes
referred to herein and in the other Transaction Agreements as the purchase and
sale of the Debentures and the Warrants.


b. Certain Definitions. As used herein, each of the following terms has the
meaning set forth below, unless the context otherwise requires:


“Affiliate” means, with respect to a specific Person referred to in the relevant
provision, another Person who or which controls or is controlled by or is under
common control with such specified Person.


“Payment Conversion Price” means the lower of (i) the Prepayment Conversion
Price or (ii) the Lowest Fixed Conversion Price.


“Buyer Control Person” means each director, executive officer, promoter, and
such other Persons as may be deemed in control of the Buyer pursuant to Rule 405
under the 1933 Act or Section 20 of the 1934 Act (as defined below).


“Buyer’s Allocable Share” means the fraction, of which (i) the numerator is the
Buyer’s Purchase Price and (ii) the denominator is the Aggregate Purchase Price.


“Certificate of Incorporation” means the certificate of incorporation, articles
of incorporation or other charter document (howsoever denominated) of the
Company, as amended to date.
 
“Certificates” means the (x) the original ink-signed Debentures and (y) the
original ink-signed Warrants, each duly executed by the Company and issued in
the name of the Buyer on the Closing Date.


“Closing Date” means the date of the closing of the purchase and sale of the
Purchased Securities.


“Closing Price” means the 4:00 P.M. closing bid price of the Common Stock on the
Principal Trading Market on the relevant Trading Day(s), as reported by the
Reporting Service for the relevant date.


“Company Control Person” means each director, executive officer, promoter, and
such other Persons as may be deemed in control of the Company pursuant to Rule
405 under the 1933 Act or Section 20 of the 1934 Act.


“Company Counsel” means Richardson & Patel LLP.


“Company Principal’s Agreement” has the meaning ascribed to in Section 4(h).


“Company's SEC Documents” means the Company’s filings on the SEC’s EDGAR system
which are listed on Annex VI annexed hereto, to the extent available on EDGAR or
otherwise provided to the Buyer as indicated on said Annex VI.


“Conversion Certificates” means certificates representing the Conversion Shares
or the Warrant Shares, as the case may be.


“Conversion Date” means the date a Holder submits a Notice of Conversion, as
provided in the Debentures.
 

--------------------------------------------------------------------------------




“Conversion Price” means, (i) with respect to a voluntary conversion by the
Holder of the Debenture or a Mandatory Conversion (as defined in the
Debentures), the Voluntary Conversion Price and (ii) with respect to all other
conversions, the Payment Conversion Price.


“Conversion Shares” means the shares of Common Stock issuable upon conversion of
the Debentures and/or in payment of accrued interest, as contemplated in the
Debentures.
 
“Converting Holder” means the Holder of Debentures or Warrants, as the case may
be, who or which has submitted a Notice of Conversion (as contemplated by the
Debentures) or a Notice of Exercise (as contemplated by the Warrants).


“Delivery Date” has the meaning ascribed to it, as may be relevant, (x) in the
Debentures (with respect to Conversion Shares), or (y) in the Warrants (with
respect to Warrant Shares).


"Disclosure Annex" means Annex VIII to this Agreement; provided, however, that
the Disclosure Annex shall be arranged in sections corresponding to the
identified Sections of this Agreement, but the disclosure in any such section of
the Disclosure Annex shall qualify other provisions in this Agreement to the
extent that it would be readily apparent to an informed reader from a reading of
such section of the Disclosure Annex that it is also relevant to other
provisions of this Agreement.


“Effective Date” means the date the Registration Statement covering the
Registrable Securities is declared effective by the SEC.


“Escrow Agent” means Krieger & Prager LLP, the escrow agent identified in the
Joint Escrow Instructions attached hereto as Annex II (the “Joint Escrow
Instructions”).


“Escrow Funds” means the Purchase Price delivered to the Escrow Agent as
contemplated by Sections 1(c) and (d) hereof.


"Escrow Property" means the Escrow Funds and the Certificates delivered to the
Escrow Agent, as contemplated by Section 1(c) hereof.


“Exercise Price” means the per share exercise price of the relevant Warrant.


“Fixed Conversion Price” means $1.00 (as such amount may be adjusted as provided
herein or in the Debentures).


“Holder” means the Person holding the relevant Securities at the relevant time.


“Issue Date Conversion Share” means, with respect to the Closing Date, the
number of shares of Common Stock equal to (x) the Purchase Price paid by the
Buyer on the Closing Date, divided by (y) the amount which would have been the
Conversion Price on such Closing Date, were such date a Conversion Date (without
regard to whether or not the Debentures were convertible on such date in
accordance with their terms).


“Last Audited Date” means December 31, 2005.


“Lowest Fixed Conversion Price” means the lowest New Transaction Price (as
defined below; as that amount may subsequently be adjusted as provided in the
Debentures or herein).


“Majority in Interest of the Holders” means one or more Holders whose respective
outstanding principal amounts of the Debentures held by each of them, as of the
relevant date, aggregate more than seventy-five percent (75%) of the aggregate
outstanding principal amounts of the outstanding Debentures held by the Buyer
and all Other Buyers on that date.
 

--------------------------------------------------------------------------------




“Material Adverse Effect” means an event or combination of events, which
individually or in the aggregate, would reasonably be expected to (x) adversely
affect the legality, validity or enforceability of the Purchased Securities or
any of the Transaction Agreements, (y) have or result in a material adverse
effect on the results of operations, assets, or financial condition of the
Company and its subsidiaries, taken as a whole, or (z) adversely impair the
Company's ability to perform fully on a timely basis its material obligations
under any of the Transaction Agreements or the transactions contemplated
thereby.


“Material Asset” means any asset of the Company and/or of one or more
Subsidiaries which alone or together with other assets of the Company and/or one
or more subsidiaries is material to the operations or business of the Company or
such Subsidiary, individually or in the aggregate; it being understood that any
proprietary intellectual property owned by the Company or any one or more
Subsidiaries and the license to the Company or any Subsidiary of any
intellectual property are conclusively considered to be a “Material Asset”;
provided, however, that the foregoing shall not be deemed to limit other any
other assets from being deemed a “Material Assets.”


“Material Asset Security Interest” means a security interest in a Material Asset
or any other right (howsoever denominated) giving a third party an ownership or
other interest in, or a right to dispose of, such Material Asset.
 
“Maturity Date” has the meaning ascribed to it in the Convertible Debentures.


“New Common Stock” means shares of Common Stock and/or securities convertible
into, and/or other rights exercisable for, Common Stock, which are offered or
sold in a New Transaction.


“New Investor” means the third party investor, purchaser or lender (howsoever
denominated) in a New Transaction.


“New Transaction” means, unless consented to by a Majority in Interest of the
Holders (which consent is in the sole discretion of the Holders and may be
withheld for any reason or for no reason whatsoever),
 
(i) the offer or sale of New Common Stock by or on behalf of the Company to a
New Investor and/or
 
(ii) the grant of a security interest in, or the pledge of, shares of the
Company’s Common Stock or securities convertible into or exercisable for the
Company’s Common Stock to any other party, or the pledge of such shares or
securities to any other party, whether such grant or pledge is made by the
Company or any other holder thereof, in connection with a transaction in which
the Company borrows or is otherwise obligated to pay funds to a third party,


in a transaction offered or consummated after the date hereof; provided,
however, that it is specifically understood that the term “New Transaction” (1)
unless consented to otherwise by a Majority in Interest of the Holders (which
consent is in the sole discretion of the Holders and may be withheld for any
reason or for no reason whatsoever), includes, but is not limited to, a sale of
Common Stock or of a security convertible into Common Stock or an equity or
credit line transaction, but (2) does not include (a) the sale of the Purchased
Securities to the Buyer and the Other Buyers, (b) the issuance of Common Stock
upon the exercise or conversion of options, warrants or convertible securities
outstanding on the date hereof, or in respect of any other financing agreements
as in effect on the date hereof and identified in the Disclosure Annex (provided
the same is not amended after the date hereof) or in the Company’s SEC Documents
(provided the same is not amended after the date hereof), (c) the issuance of
New Common Stock pursuant to a non-employee director stock option plan of the
Company, duly adopted by the shareholders of the Company, the issuance of New
Common Stock pursuant to a consultants’ stock incentive plan of the Company,
duly adopted by the shareholders of the Company, provided such plan does not
contemplate the issuance, in the aggregate, of a number of shares in excess of
five percent (5%) of the number of outstanding shares of Common Stock as of the
date of adoption of such plan, (e) the issuance of Common Stock upon the
exercise of any options or warrants referred to in the preceding clauses of this
paragraph (provided the same is not amended after the date hereof to an exercise
price below the highest Exercise Price of any Warrants issued pursuant to any of
the Transaction Agreements), (f) the issuance of stock options or warrants to
employees, officers or directors of the Company, provided that all such shares
are subject to a Company Principal’s Agreement; provided, however, that such
shares issued to employees who are not otherwise officers, directors or
beneficial owners of five percent (5%) or more of the Company’s Common Stock,
which shares, when added to the shares issued to all other such employees, do
not exceed five percent (5%) of the number of outstanding shares of Common Stock
as of the date of the issuance, do not need to be subject to a Company
Principal’s Agreement, or (g) the issuance of shares to a Strategic Partner.
 

--------------------------------------------------------------------------------




“Payment Conversion Price” has the meaning ascribed to in the Debenture.


“Person” means any living person or any entity, such as, but not necessarily
limited to, a corporation, partnership or trust.


“Placement Agent” means Pacific Ridge Capital, LLC.


“Prepayment Conversion Price” means (i) the VWAP for the five (5) Regular
Trading Days ending on the Trading Day immediately before the Prepayment Date or
the relevant Conversion Date, as the case may be, multiplied by (ii) seventy
percent (70%).


“Prepayment Date” has the meaning ascribed to it in the Debentures.


“Principal Trading Market” means the Over the Counter Bulletin Board or such
other market on which the Common Stock is principally traded at the relevant
time, but shall not include the “pink sheets.”


“Registrable Securities” has the meaning ascribed to it in the Registration
Rights Agreement.


“Registration Rights Agreement” means the Registration Rights Agreement in the
form annexed hereto as Annex IV as executed by the Buyer and the Company
simultaneously with the execution of this Agreement.


“Registration Statement” means an effective registration statement covering the
Registrable Securities.


“Regular Trading Day” means the regular trading hours of a Trading Day on the
Principal Trading Market shall be open for business (as of the date of this
Agreement, such hours are, for most Trading Days, approximately 9:00 or 9:30AM
to approximately 4PM Eastern Time; provided, however, that certain Trading Days
may have shorter regular trading hours; and provided, further, that the regular
trading hours may be subsequently changed for the Principal Trading Market).


“Reporting Service” means Bloomberg LP or if that service is not then reporting
the relevant information regarding the Common Stock, a comparable reporting
service of national reputation selected by a Majority in Interest of the Holders
and reasonably acceptable to the Company.


“Rule 144" means (i) Rule 144 promulgated under the 1933 Act or (ii) any other
similar rule or regulation of the SEC that may at any time permit Holder to sell
securities of the Company to the public without registration under the 1933
Act..
 

--------------------------------------------------------------------------------




“Securities” means the Purchased Securities and the Shares. 


“Shares” means the shares of Common Stock representing any or all of the
Conversion Shares and the Warrant Shares.


“Short Sales” means short sales of or any hedging transactions with respect to,
the Common Stock or sales of put options or similar instruments with respect to
the Common Stock; provided, however, that, for purposes of this Agreement, the
term “Short Sale” shall not include sales of the Company’s Common Stock or the
sales of put option or similar instruments which are executed (i) after the
Buyer has submitted a Notice of Conversion requesting conversion of the
Debenture, for up to the number of shares of Common Stock anticipated to be
issued to the Buyer as a result of such conversion, (ii) after the Buyer has
submitted a Notice of Exercise with respect to the Buyer’s Warrant or after an
Automatic Exercise Date (as defined in the Warrant), for up to the number of
shares of Common Stock anticipated to be issued to the Buyer upon such exercise
of the Warrant, and/or (iii) on or after a Required Payment Date (as defined in
the Debenture), for up to the number of shares of Common Stock anticipated to be
issued to the Buyer in payment of a Required Payment (as defined in the
Debenture).


“State of Incorporation” means the State of Nevada.


“Strategic Partner” means a third party, whether or not affiliated with the
Company, as of the date hereof, which party (i) is engaged in a business in
which the Company is or plans to be engaged or a similar or related business,
and (ii) subsequently purchases (or enters into an agreement to purchase) equity
securities of the Company (or securities convertible into equity securities of
the Company), if (a) such purchase is made in connection with or accompanied or
followed by one or more of the following: the licensing by the Company of all or
any portion of its technology to such third party, the licensing by such third
party of all or any portion of its technology to the Company, or any other
coordination of all or a portion of their respective business activities or
operations by the Company and such third party or (b) no registration statement
is filed for such equity securities until after the Final Lock Up Date (as
defined in Section 4(g) below).


"Subsidiary" means, as of the relevant date, any subsidiary of the Company
(whether or not included in the Company's SEC Documents) whether now existing or
hereafter acquired or created.


“Trading Day” means any day during which the Principal Trading Market shall be
open for business.


“Transaction Agreements” means this Agreement, the Debentures, the Joint Escrow
Instructions, the Registration Rights Agreement, the Warrants, each Company
Principal’s Agreement, and the Disclosure Annex and includes all ancillary
documents executed and delivered pursuant to those agreements.


“Transfer Agent” means, at any time, the transfer agent for the Company’s Common
Stock.


“Voluntary Conversion Price” means the lowest of (i) the Fixed Conversion Price,
(ii) the Lowest Fixed Conversion Price, if any, or (iii) during the pendency of
an Event of Default (as defined in the Debentures), the Prepayment Conversion
Price.


“VWAP” means the volume weighted average price of the Common Stock on the
Principal Trading Market for the relevant Regular Trading Day(s), as reported by
the Reporting Service.


“Warrants” means (i) the warrants referred to in Section 4 hereof and (ii) the
Added Warrants (as defined below), if any.
 
“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.
 

--------------------------------------------------------------------------------




“Wire Instructions” means the Purchase Price Wire Instructions as provided in
Annex X annexed hereto.


c. Form of Payment; Delivery of Certificates. 


(i) The Buyer shall pay the Purchase Price by delivering immediately available
good funds in United States Dollars to the Escrow Agent no later than the date
prior to the Closing Date.


(ii) Within two (2) Trading Days after the Company is notified that the Escrow
Agent has on deposit cleared funds from or on behalf of one or more Buyers an
aggregate amount equal to the Aggregate Purchase Price and the Company shall
have accepted the Buyer’s subscription hereunder, but in no event later than the
Closing Date, the Company will deliver the relevant Certificates for the
Debentures and the Warrants to the Escrow Agent. Such Certificates shall be held
in escrow by the Escrow Agent until released as provided in the Joint Escrow
Instructions.


(iii) By signing this Agreement, each of the Buyer and the Company, subject to
acceptance by the Escrow Agent, agrees to all of the terms and conditions of,
and becomes a party to, the Joint Escrow Instructions, all of the provisions of
which are incorporated herein by this reference as if set forth in full.


d. Method of Payment. Payment into escrow of the Purchase Price shall be made to
the Escrow Agent as provided in the Wire Instructions (see Annex X).


2. BUYER REPRESENTATIONS, WARRANTIES, ETC.; ACCESS TO INFORMATION; INDEPENDENT
INVESTIGATION.


The Buyer represents and warrants to, and covenants and agrees with, the
Company, as of the date hereof and as of the Closing Date, as follows:


a. Without limiting Buyer's right to sell the Securities pursuant to an
effective registration statement or otherwise in compliance with the 1933 Act,
the Buyer is purchasing the Securities for its own account for investment only
and not with a view towards the public sale or distribution thereof and not with
a view to or for sale in connection with any distribution thereof.


b. The Buyer is (i) an “accredited investor” as that term is defined in Rule 501
of the General Rules and Regulations under the 1933 Act, (ii) experienced in
making investments of the kind described in this Agreement and the other
Transaction Agreements, (iii) able, by reason of the business and financial
experience of its officers (if an entity) and professional advisors (who are not
affiliated with or compensated in any way by the Company or any of its
Affiliates or selling agents), to protect its own interests in connection with
the transactions described in this Agreement and the other Transaction
Agreements, and to evaluate the merits and risks of an investment in the
Securities, and (iv) able to afford the entire loss of its investment in the
Securities.


c. All subsequent offers and sales of the Securities by the Buyer shall be made
pursuant to registration of the relevant Securities under the 1933 Act or
pursuant to an exemption from such registration.


d. The Buyer understands that the Securities are being offered and sold to it in
reliance on specific exemptions from the registration requirements of the 1933
Act and state securities laws and that the Company is relying upon the truth and
accuracy of, and the Buyer's compliance with, the representations, warranties,
agreements, acknowledgments and understandings of the Buyer set forth herein in
order to determine the availability of such exemptions and the eligibility of
the Buyer to acquire the Securities.


e. The Buyer and its advisors, if any, have been furnished with or have been
given access to all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Purchased
Securities which have been requested by the Buyer, including those set forth in
any annex attached hereto. The Buyer and its advisors, if any, have been
afforded the opportunity to ask questions of the Company and its management and
have received complete and satisfactory answers to any such inquiries. Without
limiting the generality of the foregoing, the Buyer has also had the opportunity
to obtain and to review the Company's SEC Documents.
 

--------------------------------------------------------------------------------




f. The Buyer understands that its investment in the Securities involves a high
degree of risk.


g. If the Buyer is not a United States person (as defined by Section 7701(a)(30)
of the Internal Revenue Code, as currently in effect), such Buyer hereby
represents that it has satisfied itself as to the full observance of the laws of
its jurisdiction in connection with any invitation to subscribe for the
Purchased Securities or any use of this Agreement, including (i) the legal
requirements within its jurisdiction for the purchase of the Purchased
Securities, (ii) any foreign exchange restrictions applicable to such purchase,
(iii) any governmental or other consents that may need to be obtained, and (iv)
the income tax and other tax consequences, if any, that may be relevant to the
purchase, holding, redemption, sale, or transfer of the Securities. The Buyer’s
subscription and payment for and continued beneficial ownership, if any, of the
Securities will not violate any applicable securities or other laws of the
Buyer’s jurisdiction.


h. If the Buyer is an individual, then the Buyer resides in the state or
province identified in the address of the Buyer set forth on the Buyer’s
signature page to this Agreement. If the Buyer is a partnership, corporation,
limited liability company or other entity, then the office or offices of the
Buyer in which its principal place of business is the address or addresses of
the Buyer set forth on the Buyer’s signature page to this Agreement.
 
i. The Buyer hereby represents that, in connection with the Buyer’s investment
or the Buyer’s decision to purchase the Securities, the Buyer has not relied on
any statement or representation of any Person, including any such statement or
representation by the Company or the Placement Agent or any of their respective
controlling Persons, officers, directors, partners, agents and employees or any
of their respective attorneys, except as specifically set forth herein. The
Buyer agrees that none of (i) any Other Buyer, (ii) any controlling Persons,
officers, directors, partners, agents, or employees of each respective Other
Buyer or (iii) any of their respective attorneys shall be liable to the Buyer
for any action heretofore or hereafter taken or omitted to be taken by any of
them in connection with the purchase of the Purchased Securities or in
connection with the Securities. Each of the Placement Agent, each Other Buyer
and each of their respective controlling Persons, officers, directors, partners,
agents and employees and each of their respective attorneys is a third party
beneficiary of this provision.


j. The Buyer understands that no United States federal or state agency or any
other government or governmental agency has passed on or made any recommendation
or endorsement of the Securities.


k. This Agreement and each of the other Transaction Agreements to which the
Buyer is a party, and the transactions contemplated hereby and thereby, have
been duly and validly authorized by the Buyer. This Agreement has been executed
and delivered by the Buyer, and this
Agreement is, and each of the other Transaction Agreements to which the Buyer is
a party, when executed and delivered by the Buyer (if necessary), will be valid
and binding obligations of the Buyer enforceable in accordance with their
respective terms, subject as to enforceability to general principles of equity
and to bankruptcy, insolvency, moratorium and other similar laws affecting the
enforcement of creditors' rights generally.


l. During the thirty (30) days prior to the execution of this Agreement, neither
the Buyer nor any of the Buyer’s Affiliates has engaged in any Short Sales;
provided, however, that unless and until the Company has affirmatively
demonstrated by the use of specific clear and convincing evidence that Buyer
engaged in Short Sales during such period, the Buyer shall be assumed to be in
compliance with the provisions of this Section 2(l) and the Company shall remain
obligated to fulfill all of its obligations under the Transaction Agreements;
and provided, further, that the Company shall under no circumstances be entitled
to request or demand that the Buyer affirmatively demonstrate that it has not
engaged in any such Short Sales during such period as a condition to the
Company’s fulfillment of its obligations under any of the Transaction Agreements
and shall not assert the Buyer’s failure to demonstrate such absence of such
Short Sales as a defense to any breach of the Company’s obligations under any of
the Transaction Agreements.
 

--------------------------------------------------------------------------------




m. The Buyer has taken no action which would give rise to any claim by any
Person for brokerage commission, placement agent or finder's fees or similar
payments by Buyer relating to this Agreement or the transactions contemplated
hereby. Except for such fees arising as a result of any agreement or arrangement
entered into by the Company without the knowledge of the Buyer (a “Company Fee”)
and fees to the Placement Agent, the Company shall have no obligation with
respect to such fees or with respect to any claims made by or on behalf of other
Persons for fees of a type contemplated in this paragraph that may be due in
connection with the transactions contemplated hereby. Buyer shall indemnify and
hold harmless the Company, its employees, officers, directors, agents, and
partners, and their respective Affiliates, from and against all claims, losses,
damages, costs (including the costs of preparation and attorney's fees) and
expenses suffered in respect of any such claimed or existing fees (other than a
Company Fee).


3. COMPANY REPRESENTATIONS, ETC. The Company represents and warrants to the
Buyer as of the date hereof and as of the Closing Date that, except as otherwise
provided in the Disclosure Annex or in the Company’s SEC Documents:


a. Rights of Others Affecting the Transactions. There are no preemptive rights
of any stockholder of the Company, as such, to acquire the Purchased Securities
or the Shares. No other party has a currently exercisable right of first refusal
which would be applicable to any or all of the transactions contemplated by the
Transaction Agreements.


b. Status. The Company is a corporation duly organized, validly existing and in
good standing under the laws of the State of Incorporation and has the requisite
corporate power to own its properties and to carry on its business as now being
conducted. The Company is duly qualified as a foreign corporation to do business
and is in good standing in each jurisdiction where the nature of the business
conducted or property owned by it makes such qualification necessary, other than
those jurisdictions in which the failure to so qualify would not have or result
in a Material Adverse Effect. The Company has registered its stock and is
obligated to file reports pursuant to Section 12 or Section 15(d) of the
Securities and Exchange Act of 1934, as amended (the “1934 Act”). The Common
Stock is quoted on the Principal Trading Market. The Company has received no
notice, either oral or written, with respect to the continued eligibility of the
Common Stock for quotation on the Principal Trading Market, and the Company has
maintained all requirements on its part for the continuation of such quotation.


c. Authorized Shares.
 
(i) The authorized capital stock of the Company consists of (x) 50,000,000
shares of Common Stock, $0.001 par value per share, of which approximately
12,795,549 are outstanding as of the date hereof, and (y) 50,000,000 million
shares of preferred stock, $0.001 par value per share, consisting of (1)
2,000,000 Series “A” shares, all of which are outstanding on the date hereof and
(2) 48,000,000 Series “B” shares, all of which had been issued, but none of
which are outstanding on the date hereof. Of the outstanding shares of Common
Stock, approximately 7,894,598 shares are, to the best knowledge of the Company,
beneficially owned by Affiliates of the Company.
 
(ii) There are no outstanding securities which are convertible into shares of
Common Stock, whether such conversion is currently exercisable or exercisable
only upon some future date or the occurrence of some event in the future. If any
such securities are listed on the Disclosure Annex, the number or amount of each
such outstanding convertible security and the conversion terms are set forth in
said Disclosure Annex.


(iii) All issued and outstanding shares of Common Stock have been duly
authorized and validly issued and are fully paid and non-assessable. The Company
has sufficient authorized and unissued shares of Common Stock as may be
necessary to effect the issuance of the Shares on the Closing Date, were the
Debentures fully converted and were the Warrant fully exercised on that date.
 

--------------------------------------------------------------------------------




(iv) The Shares have been duly authorized by all necessary corporate action on
the part of the Company, and, when issued on conversion of, or in payment of
interest on, the Debentures or upon exercise of the Warrants, in each case in
accordance with their respective terms, will have been duly and validly issued,
fully paid and non-assessable and will not subject the Holder thereof to
personal liability by reason of being such Holder.


d. Transaction Agreements and Stock. This Agreement and each of the other
Transaction Agreements, and the transactions contemplated hereby and thereby,
have been duly and validly authorized by the Company. This Agreement has been
duly executed and delivered by the Company and this Agreement is, and the
Debentures, the Warrants and each of the other Transaction Agreements, when
executed and delivered by the Company (if necessary), will be, valid and binding
obligations of the Company enforceable in accordance with their respective
terms, subject as to enforceability to general principles of equity and to
bankruptcy, insolvency, moratorium, and other similar laws affecting the
enforcement of creditors' rights generally.


e. Non-contravention. The execution and delivery of this Agreement and each of
the other Transaction Agreements by the Company, the issuance of the Securities
in accordance with the terms hereof, and the consummation by the Company of the
other transactions contemplated by this Agreement, the Debentures, the Warrants
and the other Transaction Agreements do not and will not conflict with or result
in a breach by the Company of any of the terms or provisions of, or constitute a
default under (i) the certificate of incorporation or by-laws of the Company,
each as currently in effect, (ii) any indenture, mortgage, deed of trust, or
other material agreement or instrument to which the Company is a party or by
which it or any of its properties or assets are bound, including any listing
agreement for the Common Stock except as herein set forth, or (iii) to its
knowledge, any existing applicable law, rule, or regulation or any applicable
decree, judgment, or order of any court, United States federal or state
regulatory body, administrative agency, or other governmental body having
jurisdiction over the Company or any of its properties or assets, except such
conflict, breach or default which would not have or result in a Material Adverse
Effect.


f. Approvals. No authorization, approval or consent of any court, governmental
body, regulatory agency, self-regulatory organization, or stock exchange or
market or the stockholders of the Company is required to be obtained by the
Company for the issuance and sale of the Securities to the Buyer as contemplated
by this Agreement, except such authorizations, approvals and consents that have
been obtained.  
 
g. Filings. None of the Company’s SEC Documents contained, at the time they were
filed, any untrue statement of a material fact or omitted to state any material
fact required to be stated therein or necessary to make the statements made
therein, in light of the circumstances under which they were made, not
misleading. Since February 1, 2006, the Company has filed all annual and
quarterly reports required to be filed by the Company with the SEC under Section
13(a) or 15(d) of the 1934 Act.


h. Absence of Certain Changes. Since the Last Audited Date, there has been no
Material Adverse Effect, except as disclosed in the Company’s SEC Documents.
Since the Last Audited Date, except as provided in the Company’s SEC Documents,
the Company has not (i) incurred or become subject to any material liabilities
(absolute or contingent) except liabilities incurred in the ordinary course of
business consistent with past practices; (ii) discharged or satisfied any
material lien or encumbrance or paid any material obligation or liability
(absolute or contingent), other than current liabilities paid in the ordinary
course of business consistent with past practices; (iii) declared or made any
payment or distribution of cash or other property to stockholders with respect
to its capital stock, or purchased or redeemed, or made any agreements to
purchase or redeem, any shares of its capital stock; (iv) sold, assigned or
transferred any other material tangible assets, or canceled any material debts
owed to the Company by any third party or material claims of the Company against
any third party, except in the ordinary course of business consistent with past
practices; (v) waived any rights of material value, whether or not in the
ordinary course of business, or suffered the loss of any material amount of
existing business; (vi) made any increases in employee compensation, except in
the ordinary course of business consistent with past practices; or (vii)
experienced any material problems with labor or management in connection with
the terms and conditions of their employment.
 

--------------------------------------------------------------------------------




i. Full Disclosure. There is no fact known to the Company (other than conditions
known to the public generally or as disclosed in the Company’s SEC Documents)
that has not been disclosed in writing to the Buyer that would reasonably be
expected to have or result in a Material Adverse Effect.


j. Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board or body pending or, to the
knowledge of the Company, threatened against or affecting the Company before or
by any governmental authority or non-governmental department, commission, board,
bureau, agency or instrumentality or any other person, wherein an unfavorable
decision, ruling or finding would have a Material Adverse Effect or which would
adversely affect the validity or enforceability of, or the authority or ability
of the Company to perform its obligations under, any of the Transaction
Agreements. There are no outstanding or unsatisfied judgments, orders, decrees,
writs, injunctions or stipulations to which the Company is a party or by which
it or any of its properties is bound, that involve the transaction contemplated
herein or that, alone or in the aggregate, could reasonably be expect to have a
Material Adverse Effect.


k. Absence of Events of Default. Except as set forth in Section 3(e) hereof, no
Event of Default (or its equivalent term), as defined in the respective
agreement to which the Company or its Subsidiary is a party, and no event which,
with the giving of notice or the passage of time or both, would become an Event
of Default (or its equivalent term) (as so defined in such agreement), has
occurred and is continuing, which would have a Material Adverse Effect.


l. Absence of Certain Company Control Person Actions or Events. To the Company’s
knowledge, none of the following has occurred during the past five (5) years
with respect to a Company Control Person:


(1) A petition under the federal bankruptcy laws or any state insolvency law was
filed by or against, or a receiver, fiscal agent or similar officer was
appointed by a court for the business or property of such Company Control
Person, or any partnership in which he was a general partner at or within two
years before the time of such filing, or any corporation or business association
of which he was an executive officer at or within two years before the time of
such filing;


(2) Such Company Control Person was convicted in a criminal proceeding or is a
named subject of a pending criminal proceeding (excluding traffic violations and
other minor offenses);


(3) Such Company Control Person was the subject of any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any court of
competent jurisdiction, permanently or temporarily enjoining him from, or
otherwise limiting, the following activities:


(i) acting, as an investment advisor, underwriter, broker or dealer in
securities, or as an affiliated person, director or employee of any investment
company, bank, savings and loan association or insurance company, as a futures
commission merchant, introducing broker, commodity trading advisor, commodity
pool operator, floor broker, any other Person regulated by the Commodity Futures
Trading Commission (“CFTC”) or engaging in or continuing any conduct or practice
in connection with such activity;


(ii) engaging in any type of business practice; or


(iii) engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of federal or state
securities laws or federal commodities laws;
 

--------------------------------------------------------------------------------




(4) Such Company Control Person was the subject of any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any federal or state
authority barring, suspending or otherwise limiting for more than 60 days the
right of such Company Control Person to engage in any activity described in
paragraph (3) of this item, or to be associated with Persons engaged in any such
activity; or


(5) Such Company Control Person was found by a court of competent jurisdiction
in a civil action or by the CFTC or SEC to have violated any federal or state
securities law, and the judgment in such civil action or finding by the CFTC or
SEC has not been subsequently reversed, suspended, or vacated.


m. No Undisclosed Liabilities or Events. The Company has no liabilities or
obligations other than those disclosed in the Transaction Agreements or the
Company's SEC Documents or those incurred in the ordinary course of the
Company's business since the Last Audited Date, or which individually or in the
aggregate, do not or would not have a Material Adverse Effect. No event or
circumstance has occurred or exists with respect to the Company or its
properties, business, operations, condition (financial or otherwise), or results
of operations, which, under applicable law, rule or regulation, requires public
disclosure or announcement prior to the date hereof by the Company but which has
not been so publicly announced or disclosed. There are no proposals currently
under consideration or currently anticipated to be under consideration by the
Board of Directors or the executive officers of the Company which proposal would
(x) change the Certificate of Incorporation or by-laws of the Company, each as
currently in effect, with or without stockholder approval, which change would
reduce or otherwise adversely affect the rights and powers of the stockholders
of the Common Stock or (y) materially or substantially change the business,
assets or capital of the Company, including its interests in subsidiaries.


n. No Integrated Offering. Neither the Company nor any of its Affiliates nor any
Person acting on its or their behalf has, directly or indirectly, at any time
since August 1, 2006, made any offer or sales of any security or solicited any
offers to buy any security under circumstances that would eliminate the
availability of the exemption from registration under Regulation D in connection
with the offer and sale of the Securities as contemplated hereby.


o. Dilution. Each of the Company and its executive officers and directors is
aware that the number of shares issuable on conversion of the Debentures, upon
exercise of the Warrants or pursuant to the other terms of the Transaction
Agreements may have a dilutive effect on the ownership interests of the other
stockholders (and Persons having the right to become stockholders) of the
Company. The Company specifically acknowledges that its obligation to issue the
Conversion Shares upon conversion of the Debentures, the Warrant Shares upon
exercise of the Warrants is binding upon the Company and enforceable regardless
of the dilution such issuance may have on the ownership interests of other
stockholders of the Company, and the Company will honor such obligations,
including honoring every Notice of Conversion (as contemplated by the
Debentures) and every Notice of Exercise (as contemplated by the Warrants),
unless the Company is subject to an injunction (which injunction was not sought
by the Company) prohibiting the Company from doing so.


p. No Material Asset Security Interest. There are no Material Asset Security
Interests.


q. Fees to Brokers, Placement Agents and Others. The Company has taken no action
which would give rise to any claim by any Person for brokerage commission,
placement agent or finder's fees or similar payments by Buyer relating to this
Agreement or the transactions contemplated hereby. Notwithstanding the
foregoing, the Company acknowledges that it has agreed to pay the Placement
Agent’s Compensation (as defined in the Joint Escrow Instructions) to the
Placement Agent in connection with the transactions contemplated hereby. Except
for such fees arising as a result of any agreement or arrangement entered into
by the Buyer without the knowledge of the Company (a “Buyer’s Fee”), Buyer shall
have no obligation with respect to such fees or with respect to any claims made
by or on behalf of other Persons for fees of a type contemplated in this
paragraph that may be due in connection with the transactions contemplated
hereby. The Company shall indemnify and hold harmless each of Buyer, its
employees, officers, directors, agents, and partners, and their respective
Affiliates, from and against all claims, losses, damages, costs (including the
costs of preparation and attorney's fees) and expenses suffered in respect of
any such claimed or existing fees (other than a Buyer’s Fee).
 

--------------------------------------------------------------------------------




r. Disclosure. All information relating to or concerning the Company set forth
in the Transaction Agreements or in the Company’s public filings with the SEC is
true and correct in all material respects and the Company has not omitted to
state any material fact necessary in order to make the statements made, in light
of the circumstances under which they were made, not misleading. No event or
circumstance has occurred or exists with respect to the Company or its business,
properties, prospects, operations or financial conditions, which under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company.


s. Confirmation. The Company agrees that, if, to the knowledge of the Company,
any events occur or circumstances exist prior to the release of the Escrow Funds
to the Company which would make any of the Company’s representations or
warranties set forth herein materially untrue or materially inaccurate as of
such date, the Company shall immediately notify the Buyer (directly or through
the Placement Agent) and the Escrow Agent in writing prior to such date of such
fact, specifying which representation, warranty or covenant is affected and the
reasons therefor.


4. CERTAIN COVENANTS AND ACKNOWLEDGMENTS.


a. Transfer Restrictions. 


(i) The Buyer acknowledges that (1) the Securities have not been and are not
being registered under the provisions of the 1933 Act and, except as provided in
the Registration Rights Agreement or otherwise included in an effective
registration statement, the Shares have not been and are not being registered
under the 1933 Act, and may not be transferred unless (A) subsequently
registered thereunder or (B) the Buyer shall have delivered to the Company an
opinion of counsel, reasonably satisfactory in form, scope and substance to the
Company, to the effect that the Securities to be sold or transferred may be sold
or transferred pursuant to an exemption from such registration; (2) any sale of
the Securities made in reliance on Rule 144 may be made only in accordance with
the terms of said Rule and further, if said Rule is not applicable, any resale
of such Securities under circumstances in which the seller, or the Person
through whom the sale is made, may be deemed to be an underwriter, as that term
is used in the 1933 Act, may require compliance with some other exemption under
the 1933 Act or the rules and regulations of the SEC thereunder; and (3) neither
the Company nor any other Person is under any obligation to register the
Securities (other than pursuant to the Registration Rights Agreement) under the
1933 Act or to comply with the terms and conditions of any exemption thereunder.


(ii) In addition to the foregoing, and not in lieu thereof, the Buyer agrees
that, without the express written consent of the Company in each instance, it
will not transfer any of the Purchased Securities to any Person which is known
to the Buyer to be in substantially the same business as the Company or which is
known to be a subsidiary or affiliate of such a Person.


b. Restrictive Legend. The Buyer acknowledges and agrees that, until such time
as the relevant Shares have been registered under the 1933 Act, as contemplated
by the Registration Rights Agreement, and may be sold in accordance with an
effective Registration Statement or otherwise in accordance with another
effective registration statement, or until such Shares can otherwise be sold
without restriction, whichever is earlier, the certificates and other
instruments representing any of the Securities shall bear a restrictive legend
in substantially the following form (and a stop-transfer order may be placed
against transfer of any such Securities):


THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.
 

--------------------------------------------------------------------------------




c. Filings. The Company undertakes and agrees to make all filings required to be
made by it in connection with the sale of the Securities to the Buyer under the
1933 Act, the 1934 Act or the securities laws and regulations of any of the
United States applicable to the Company or by the rules and regulations of the
Principal Trading Market, and, unless such filing is publicly available on the
SEC’s EDGAR system (via the SEC’s web site at no additional charge), to provide
a copy thereof to the Buyer promptly after such filing. Reference is made to the
Section titled “Publicity, Filings, Releases, Etc.” below.


d. Reporting Status. So long as the Buyer beneficially owns any of the Purchased
Securities and for at least twenty (20) Trading Days thereafter, the Company
shall file all reports required to be filed with the SEC pursuant to Section 13
or 15(d) of the 1934 Act, shall take all reasonable action under its control to
ensure that adequate current public information with respect to the Company, as
required in accordance with Rule 144(c)(2) of the 1933 Act, is publicly
available, and shall not terminate its status as an issuer required to file
reports under the 1934 Act even if the 1934 Act or the rules and regulations
thereunder would permit such termination. The Company will take all reasonable
action under its control to maintain the continued listing and quotation and
trading of its Common Stock (including, without limitation, all Registrable
Securities) on the Principal Trading Market or a listing on the NASDAQ Capital
or National Markets or AMEX and, to the extent applicable to it, will comply in
all material respects with the Company’s reporting, filing and other obligations
under the by-laws or rules of the Principal Trading Market and/or the National
Association of Securities Dealers, Inc., as the case may be, applicable to it at
least through the date which is sixty (60) days after the later of the date on
which (x) all of the Debentures have been converted or have been paid in full or
(y) all of the Warrants have been exercised or have expired.


e. Use of Proceeds. The Company will use the net proceeds received hereunder
(excluding amounts paid as contemplated by the Joint Escrow Instructions) as
provided in Annex IX attached hereto (the “Use of Proceeds”). The Use of
Proceeds provides, among other things, that such net proceeds on the Closing
Date shall be used (i) first, for payment of certain fees and expenses; and (ii)
then, for general corporate purposes; provided however, the Company will not use
such to pay fees payable (x) to another broker or finder (other than the
Placement Agent) relating to the offer and sale of the Purchased Securities or
(y) to any other party relating to any financing transaction effected prior to
the Closing Date.
 
f. Warrants.


(i) The Company agrees to issue to the Buyer on the Closing Date one or more
transferable warrants (each, a "Warrant" and, collectively, the "Warrants"),
designated as its Series 2007-01 Warrants. The Warrants to be issued to the
Buyer shall be Class A or Class B Warrants,
as indicated on the Buyer’s signature page.


(ii) The Warrants issued to the Buyer shall be for the purchase of a number of
shares of Common Stock equal to one hundred percent (100%) of the Issue Date
Conversion Shares.


(iii) Each Warrant shall have an exercise price (each, an "Exercise Price")
equal to $1.20; such Exercise Price will be subject to adjustment as provided in
the Warrant.


(iv) Each of the Warrants shall be exercisable commencing on the Commencement
Date specified in the Warrants. Each of the Warrants shall expire at the close
of business on the last day of the calendar month in which the third annual
anniversary of the Effective Date occurs


(v) Each Warrant shall have cashless exercise rights and automatic exercise
provisions, each as provided in the Warrant. Except as specified above, each
Warrant shall generally be in the form annexed hereto as Annex V-A or Annex V-B,
as the case may be.
 

--------------------------------------------------------------------------------


 
(vi) The Warrant Shares shall be subject to the relevant provisions of the
Registration Rights Agreement.


g. Certain Agreements.


(i) For purposes of this Agreement, the following terms shall have meanings
indicated:


(A) “New Transaction Period” means the period commencing on the Closing Date and
continuing through and including the Final Lock-up Date.


(B) “Final Lock-up Date” means the date on which the aggregate principal amount
of all outstanding Debentures is twenty-five percent (25%) or less of the
Aggregate Purchase Price.


(C) “New Transaction Price” means the Basic New Transaction Price (as defined
below) except that if the New Transaction Exercise Price is lower than the Basic
New Transaction Price, it means the New Transaction Exercise Price.


(D) “Basic New Transaction Price” means, as may be applicable, on a per share
basis, the lower of (1) the lowest fixed purchase price of any shares of the New
Common Stock contemplated in the New Transaction, or (2) the lowest conversion
price or put or call price which would be applicable under the terms of the New
Transaction; in each such case, whether such purchase or conversion price or put
or call price is stated or otherwise specified or is determined on the closing
date of the New Transaction by the application of a formula set in the documents
reflecting the New Transaction or does result from adjustments or revisions
contemplated in the relevant agreements for the New Transaction (and the Company
hereby covenants that it will provide written notice to the Buyer of any such
adjustment or revision within five (5) Trading Days after an event reflecting
such adjustment or revision and, if there was a conversion of any portion of the
Buyer’s Debenture after such adjustment or revision and before Buyer’s receipt
of such notice, the Company will issue additional shares to Buyer based on such
adjusted conversion price) and whenever such adjustment or revision would be
applicable (and if no minimum purchase price, conversion price or put or call
price, as the case may be, is set, it shall be assumed that such minimum
purchase price or conversion price is $.01); and provided, further, that, if the
securities issued in the New Transaction are issued at a Face Value Discount (as
defined below), the New Transaction Price shall be adjusted to reflect such
discount.1


(E) “Exercise Threshold Price” means the then applicable Exercise Price.


(F) “New Transaction Exercise Price” means the lowest exercise price per share
applicable to the warrants, option or similar instrument (howsoever denominated;
collectively, “New Transaction Warrants”) included in such New Transaction,
whether such exercise price is stated or does result from adjustments or
revisions contemplated in the relevant agreements for the New Transaction (and
the Company hereby covenants that it will provide written notice to the Buyer of
any such adjustment or revision within five (5) Trading Days after an event
reflecting such adjustment or revision and, if there was an exercise of any
portion of the Buyer’s Warrant after such adjustment or revision and before
Buyer’s receipt of such notice, the Company will issue additional shares to
Buyer based on such adjusted exercise price) and whenever such exercise price
would be applicable (and, if no minimum exercise price is set, it shall be
assumed that such minimum exercise price is $.01).
 
_________________

1By way of illustration, if convertible preferred shares having a stated value
of $1 million and a fixed conversion price of $0.05 were sold for a purchase
price of $800,000, the effective New Transaction Price would be $0.04.
 

--------------------------------------------------------------------------------


 
(G) “Alternative Warrant Percentage” means, with respect to the relevant New
Transaction, (1) the number of shares which are eligible to be purchased under
the New Transaction Warrants, divided by (2) the aggregate of the shares of New
Common Stock issued or issuable in such transaction (excluding the shares
issuable on exercise of the New Transaction Warrants).


(H) “Current Warrant Percentage” means, as of immediately before the
consummation of the relevant New Transaction, the higher of (1) one hundred
percent (100%) or (2) the highest Alternative Warrant Percentage of any
preceding New Transaction.


(I) “Outstanding Warrant Shares” means, for the Warrants or for any previously
issued Added Warrants, the then outstanding number of Warrant Shares which would
then be issuable upon the exercise in full of such Warrants (without regard to
any limitations which may then restrict the Holder’s full exercise of such
Warrant at any time) or such Added Warrants, if any, as in effect immediately
prior to the relevant New Transaction.


(J) “Original Warrant Shares” means, for the Warrants or for any previously
issued Added Warrants, the original number of Warrant Shares issuable on
exercise of such Warrants on the relevant Closing Date or as Added Warrants, as
the case may be (in each case without regard to any limitations which may then
restrict the Holder’s full exercise of such Warrant at any time).


(K) “Face Value Discount” means consideration less than, as the case may be, (x)
the number of shares being issued multiplied by the stated purchase price, (y)
the stated principal amount of a debenture, note or similar instrument or (z)
the stated value of the shares of convertible stock.


(ii) The Company covenants and agrees that, if, during the New Transaction
Period, without the prior written consent of a Majority in Interest of the
Holders in each instance (which consent is in the sole discretion of the Holders
and may be withheld for any reason or for no reason whatsoever), the Company
enters into a New Transaction, then


(A) the New Transaction Price shall be deemed to be the “Lowest Fixed Conversion
Price” for purposes of clause (y) of the definition of “Conversion Price” in the
Debentures for all Unconverted Debentures; provided, however, if there was one
or more previous New Transactions, the Lowest Fixed Conversion Price shall be
the lowest New Transaction Price2 of all New Transactions; and


(B) if the New Transaction Exercise Price of any of the New Transaction Warrants
is lower than the Exercise Threshold Price of the Warrants, then the Exercise
Price of the then outstanding Warrants shall be adjusted to be equal to the New
Transaction Exercise Price of such New Transaction Warrants; and


(C) if the provisions applicable to the convertible preferred stock, convertible
debenture or similar instrument (howsoever denominated), if any, of the New
Transaction are more beneficial to the holder of such instrument than the
corresponding terms applicable to the Debentures or in or to the Warrants, as
the case may be, or if the terms which are beneficial to the Company in the
relevant Transaction Agreements are not included in the corresponding instrument
in the New Transaction, then, unless waived by a Majority in Interest of the
Holders, the terms of the Transaction Agreements applying to the then
outstanding Debentures or the Warrants or to the other Transaction Agreements,
as the case may be, shall be modified to reflect similar terms (based, if
relevant, on the Closing Date); provided, however, that nothing in this
provision shall be read to mean that the Purchased Securities shall be changed
to any other form of security;
 
_________________
2Any New Transaction Price shall be adjusted for subsequent events as
contemplated by the Debentures.
 

--------------------------------------------------------------------------------




(D) if either (1) the Conversion Price is adjusted as contemplated by clause (A)
above, and/or (2) the Alternative Warrant Percentage is greater than the Current
Warrant Percentage (whether or not the Conversion Price has been adjusted as a
result of the New Transaction), the Company shall issue to the Holder additional
warrants (“Added Warrants”) for the purchase of the number of shares equal to
the excess, if any, of


(x) (I) the higher of (a) the Alternative Warrant Percentage or (b) the Current
Warrant Percentage, multiplied by (II) (a) the Purchase Price, divided by (b)
the Conversion Price as determined on the Closing Date, multiplied by (III) a
fraction, of which the numerator is the Outstanding Warrant Shares for all
Warrants (including previously issued Added Warrants) and the denominator is
Original Warrant Shares for all Warrants (including previously issued Added
Warrants); over


(y) the aggregate Outstanding Warrant Shares for all Warrants (including
previously issued Added Warrants);


the terms of such Added Warrants (including, but not limited, to term of
exercisability, exercise price, manner and limitations, if any, on exercise,
registration rights) shall be the same as the shall be the same as the
applicable New Transaction Warrants issued in such New Transaction.


(iii) The Company covenants and agrees that, any of the foregoing provisions of
this Section 4(g) or any other provision of this Agreement or any of the other
Transaction Agreements to the contrary notwithstanding, the Company will not,
without the prior written consent of a Majority in Interest of the Holders in
each instance (which consent is in the sole discretion of the Holders and may be
withheld for any reason or for no reason whatsoever),


(A) during the New Transaction Period, enter into any New Transaction where such
transaction provides for a variable conversion price or a variable exercise
price; provided, however, that this Section 4(g)(iii)(A) shall not apply to


(1) a provision in a debenture, preferred equity security or similar
instrument-based financing (howsoever denominated; a “New Debenture”)
representing an obligation to repay the amount loaned or advanced by a New
Investor to the Company in a New Transaction and represented by the New
Debenture (the “New Debenture Original Principal”) which provides that (i) the
Company shall be obligated to repay on a monthly or less frequent basis,
beginning no earlier than three months after the issuance of the New Debenture,
a fixed amount of the New Debenture Original Principal (not to exceed 4.77% per
month of such New Debenture Original Principal), together with all accrued
interest due and payable thereon and (ii) if such required periodic payment may
be paid in shares of Common Stock, the number of shares to be issued pursuant to
such provision shall be based on (x) the VWAP for at least the five (5) Regular
Trading Days prior to the relevant scheduled payment date, multiplied by (y) a
percentage no lower than seventy percent (70%); or


(2) a New Transaction which meets all of the following conditions: (i) the New
Transaction is not entered into prior to date which is thirty (30) days after
the earlier of (x) the Effective Date covering all of the Registrable Securities
or (y) the Initial Default Effective Date (as defined in the Debenture), (ii) no
later than the Trading Day after the execution of the New Transaction, the
Company gives a Voluntary Prepayment Notice (as defined in the Debenture) for
all, and not less than all, of the outstanding Debentures of all Buyers and all
of the other terms and conditions of such prepayment of the Debentures, as
provided in Section 4(F) of the Debenture,3 are satisfied, and (iii) the
documents reflecting such New Transaction specify that consummation of the
transaction contemplated by such documents is expressly conditioned on the
completion of the prepayment on all outstanding Debentures,
 

--------------------------------------------------------------------------------




(B) during the period commencing on the Closing Date and continuing through the
Effective Date, enter into any New Transaction whatsoever, and


(C) during the period commencing on the Effective Date and continuing through
the date which is the six month anniversary of the Effective Date, enter into
any New Transaction where such New Transaction provides for any registration
rights (including, but not limited to demand or piggy-back registration rights)
to any one or more of the New Investors in such New Transaction.


The Company acknowledges that each of the foregoing provisions is independent of
the others and that a breach of any of the foregoing provisions might result in
adjustments referred to in other provisions of this Section 4(g) and, in
addition (and not in lieu of such adjustments, if any) shall constitute an event
of default under the Debenture and the other Transaction Agreements. The Company
is aware that if such event of default occurs, a Holder of a Debenture will have
certain redemption rights contemplated by the Debenture.


(iv) Nothing in the foregoing provisions reflects either an obligation on the
part of any Buyer to participate in any New Transaction or a limitation on any
Buyer from participating in any New Transaction.


(v) Any of the foregoing provisions of this Section 4(g) or any other provision
of this Agreement or any of the other Transaction Agreements to the contrary
notwithstanding, the Company shall not engage in any offers, sales or other
transactions of its securities which would adversely affect the exemption from
registration available for the transactions contemplated by the Transaction
Agreements.


(vi) The Company agrees that, prior to the Effective Date, it will not file any
registration statement for the sale of shares by the Company or any other
stockholder other than the Registration Statement contemplated by the
Registration Rights Agreement (or amendments to such Registration Statement) and
other than (x) a registration statement on Form S-8 (and any post-effective
amendments thereto) and (y) a post-effective registration statement with respect
to any registration statement which was declared effective prior to the Closing
Date.


h. Company Principal’s Agreements.
 
_________________

3Such terms and conditions include, but are not necessarily limited to: the
conditions which must be satisfied for the Company to give a Voluntary
Prepayment Notice; the terms of the Voluntary Prepayment Notice; the
satisfaction of all conditions through and including the Voluntary Prepayment
Date (as defined in the Debenture); the rights of the Holder of a Debenture
during the Prepayment Conversion Period (as defined in the Debenture); and the
payment in full of the relevant Voluntary Prepayment Amount, as defined in and
subject to the terms of the Debenture, to all Holders of Debentures on the
Voluntary Prepayment Date.)
 

--------------------------------------------------------------------------------




(i) The Company hereby agrees that, no later than the Closing Date, the Company
will cause each of its principal officers and all of its directors and certain
persons set forth on Schedule 4(h) of the Company Disclosure (each, a “Company
Principal”), and certain Persons who are related to or controlled by such
Company Principal, to execute and deliver an agreement (each, a “Company
Principal’s Agreement”) regarding limitations on the sale or other disposition
of the shares of the Company’s Common Stock (or instruments convertible into or
exercisable for such shares) held by such Company Principal or other Principal
(as defined in the Company Principal’s Agreement), except that, notwithstanding
its terms, the Company Principal’s Agreement will be deemed not apply to the
sale of shares of Common Stock acquired by a Principal in open market
transactions or from any other Person who was not bound by a Company Principal’s
Agreement at the time of such acquisition by such Principal. Subject to the
foregoing, each Company Principal’s Agreement shall be substantially in the form
set forth in Annex VII attached hereto.


(ii) In addition, under certain circumstances as contemplated by the definition
of “New Transaction” in this Agreement, certain future issuances by the Company
to persons identified in clause (f) of such definition are conditioned on such
shares being subject to a Company Principal’s Agreement being executed by the
relevant party (who, whether or not included in the definition of Company
Principal in the preceding subparagraph (i), shall, for purposes of this Section
4(h), be deemed to be a “Company Principal” identified in such definition). The
Company covenants that it will obtain such executed Company Principal’s
Agreement from the relevant party no later than the issuance of the relevant
security to such party and that it will promptly provide a copy thereof to the
Escrow Agent on behalf of the Buyer and the Other Buyers.


i. Available Shares.


(i) The Company shall have at all times authorized and reserved for issuance,
free from preemptive rights, a number of shares (the “Reserved Amount”) at least
equal to one hundred percent (100%) of the sum of (x) the number of shares of
Common Stock issuable as may be required, at any time, to satisfy the conversion
rights of the Holders of principal on all outstanding Convertible Debentures
plus interest thereon through the Maturity Date (assuming for such purposes that
interest is paid in shares at the Conversion Price), plus (y) the number of
shares issuable upon exercise of all outstanding Warrants held by all Holders
(in each case, whether any of such outstanding Convertible Debentures or
Warrants were originally issued to the Holder, the Buyer or to any other party
and without regard to any restrictions which might limit any Holder’s right to
convert any of the Debentures or to exercise any of the Warrants held by any
Holder).


(ii) The Reserved Amount shall be determined on the Closing Date and after each
New Transaction Closing Date, and thereafter on the first Trading Day after the
end of each subsequent calendar quarter, and the number of shares to be reserved
shall be based on (q) all outstanding Debentures and the Conversion Price which
would have been applicable as of such date and (r) all unexercised Warrants as
of such date. The Reserved Amount determined on such date shall remain the
Reserved Amount until the next New Transaction Closing Date or quarterly
determination, as the case may be. The Company shall give written instructions
to the Transfer Agent to reserve for issuance to the Buyer the number of shares
equal to the Reserved Amount. The Company will, at the request of the Buyer
(which request shall not be made more frequently than twice a year), provide
written confirmation, certified by an executive officer of the Company, of the
number of shares then reserved for the Buyer and that the instructions referred
to in the preceding sentence have been given to the Transfer Agent.


j. Publicity, Filings, Releases, Etc. Each of the parties agrees that it will
not disseminate any information relating to the Transaction Agreements or the
transactions contemplated thereby, including issuing any press releases, holding
any press conferences or other forums, or filing any reports (collectively,
“Publicity”), without giving the other party reasonable advance notice and an
opportunity to comment on the contents thereof. Neither party will include in
any such Publicity any statement or statements or other material to which the
other party reasonably objects, unless in the reasonable opinion of counsel to
the party proposing such statement, such statement is legally required to be
included. In furtherance of the foregoing, the Company will provide to the
Investor’s Counsel (as defined in the Registration Rights Agreement) drafts of
the applicable text the first or initial filing of a Current Report on Form 8-K
or a Quarterly or Annual Report on Form 10-Q or 10-K (or equivalent SB forms),
as the case may be, intended to be made with the SEC which refers to the
Transaction Agreements or the transactions contemplated thereby as soon as
practicable (but at least two (2) Trading Days before such filing will be made)
and will not include in such filing (or any other filing filed before then) any
statement or statements or other material to which the other party reasonably
objects, unless in the reasonable opinion of counsel to the party proposing such
statement, such statement is legally required to be included. Notwithstanding
the foregoing, each of the parties hereby consents to the inclusion of the text
of the Transaction Agreements in filings made with the SEC (but any descriptive
text accompanying or part of such filing shall be subject to the other
provisions of this paragraph). Notwithstanding, but subject to, the foregoing
provisions of this Section 4(j), the Company will, after the Closing Date,
promptly issue a press release and file a Current Report on Form 8-K or, if
appropriate, a quarterly or annual report on the appropriate form, referring to
the transactions contemplated by the Transaction Agreements.
 

--------------------------------------------------------------------------------




k. Independent Nature of Buyers' Obligations and Rights. The obligations of each
Buyer under the Transaction Agreements are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any Other Buyer under any one or more of
the Transaction Agreements. The decision of each Buyer or Other Buyer to
purchase Purchased Securities pursuant to the Transaction Agreements has been
made by such Buyer independently of any Other Buyer and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or of its subsidiaries, if
any, which may been made or given by any Other Buyer or any of their respective
officers, directors, principals, employees, agents, counsel or representatives
(collectively, including the Buyer, the “Buyer Representatives”). No Buyer
Representative shall have any liability to any Other Buyer or the Company
relating to or arising from any such information, materials, statements or
opinions, if any. Each Buyer acknowledges that no Other Buyer has acted as agent
for such Buyer in connection with making its investment hereunder and that no
Buyer will be acting as agent of such Other Buyer in connection with monitoring
its investment in the Purchased Securities or enforcing its rights under the
Transaction Agreements. Each Buyer shall be entitled to independently protect
and enforce its rights, including without limitation the rights arising out of
this Agreement or out of the other Transaction Agreements, and it shall not be
necessary for any Other Buyer to be joined as an additional party in any
proceeding for such purpose. The Company acknowledges that, for reasons of
administrative convenience, (x) the Transaction Agreements have been prepared by
counsel for one of the Buyers and such counsel does not represent all of the
Buyers with respect to the transactions contemplated hereby, and each other
Buyer has retained its own counsel (or had the opportunity to do so) with
respect to such transactions, and (y) the Company has elected to provide each of
the Buyers with the same Transaction Agreements for the purpose of closing a
transaction with multiple Buyers and not because it was required or requested to
do so by any Buyer. In furtherance of the foregoing, and not in limitation
thereof, the Company acknowledges that nothing contained in this Agreement or in
any Transaction Agreement, and no action taken by any Buyer pursuant thereto,
shall be deemed to constitute any two or more Buyers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Buyers are in any way acting in concert or as a group with
respect to such obligations or the transactions contemplated by the Transaction
Agreements.
 
l. Equal Treatment of Buyers. No consideration shall be offered or paid to any
person to amend or consent to a waiver or modification of any provision of any
of the Transaction Agreements unless the same consideration is also offered to
all of the parties to the Transaction Agreements.


m. Trading Provisions. The Buyer agrees that, during the period from the date
hereof until the date the Buyer’s own Debenture is fully paid or converted and
the Buyer’s own Warrants have been exercised in full or have expired, neither
the Buyer nor any of the Buyer’s Affiliates shall engage in any Short Sales of
the Common Stock; provided, however, that unless and until the Company has (x)
affirmatively demonstrated by the use of specific clear and convincing evidence
that Buyer is engaging in Short Sales and (y) obtained an injunction to that
effect against the Buyer from a court of competent jurisdiction, the Buyer shall
be assumed to be in compliance with the provisions of this Section 4(m) and the
Company shall remain obligated to fulfill all of its obligations under the
Transaction Agreements; and provided, further, that the Company shall under no
circumstances be entitled to request or demand that the Buyer affirmatively
demonstrate that it has not engaged in any such Short Sales as a condition to
the Company’s fulfillment of its obligations under any of the Transaction
Agreements and shall not assert the Buyer’s failure to demonstrate such absence
of such Short Sales as a defense to any breach of the Company’s obligations
under any of the Transaction Agreements.
 

--------------------------------------------------------------------------------




n. Independent Investment Decision. No Buyer has agreed to act with any Other
Buyer for the purpose of acquiring, holding, voting or disposing of the
Securities purchased hereunder for purposes of Section 13(d) under the Exchange
Act, and each Buyer is acting independently with respect to its investment in
the Securities. The decision of each Buyer to purchase Purchased Securities
pursuant to this Agreement has been made by such Buyer independently of any
other purchase and independently of any information, materials, statements or
opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company or its subsidiaries which may have made or given by any
Other Buyer or by any agent or employee of any Other Buyer, and no Buyer or any
of its agents or employees shall have any liability to any Other Buyer (or any
other person) relating to or arising from any such information, materials,
statements or opinions.


o.  NASD Rule 2710. The Company is aware that the Corporate Financing Rule 2710
(“NASD Rule 2710") of the National Association of Securities Dealers (“NASD”) is
or may become applicable to the transactions contemplated by the Transaction
Agreements or to the sale by a Holder of any of the Securities. If NASD Rule
2710 is so applicable, the Company shall, to the extent required by such rule,
timely make any filings and cooperate with any broker or selling stockholder in
respect of any consents, authorizations or approvals that may be necessary for
the NASD to timely and expeditiously permit the stockholder to sell the
securities.


p. Keeping of Records and Books of Account. The Company shall keep and cause
each Subsidiary, if any, to keep adequate records and books of account, in which
complete entries will be made in accordance with GAAP consistently applied,
reflecting all financial transactions of the Company and such subsidiaries, and
in which, for each fiscal year, all proper reserves for depreciation, depletion,
obsolescence, amortization, taxes, bad debts and other purposes in connection
with its business shall be made.


q. Covenant Not to Grant Material Asset Security Interests. The Company agrees,
for itself and for each Subsidiary, that, as long as any of the Debentures are
outstanding, without the prior written consent of a Majority in Interest of the
Holders in each instance (which consent is in the sole discretion of the Holders
and may be withheld for any reason or for no reason whatsoever), no Material
Asset Security Interest will be granted by the Company or any Subsidiary or
permitted to exist.
 
5. TRANSFER AGENT INSTRUCTIONS.


a. The Company warrants that, with respect to the Securities, other than the
stop transfer instructions to give effect to Section 4(a) hereof, it will give
the Transfer Agent no instructions inconsistent with instructions to issue
Common Stock from time to time upon conversion of the Debentures or exercise of
the Warrants, as may be applicable from time to time, in such amounts as
specified from time to time by the Company to the Transfer Agent, bearing the
restrictive legend specified in Section 4(b) of this Agreement prior to
registration of the Shares under the 1933 Act, registered in the name of the
Buyer or its nominee and in such denominations to be specified by the Holder in
connection therewith. Except as so provided, the Shares shall otherwise be
freely transferable on the books and records of the Company as and to the extent
provided in this Agreement and the other Transaction Agreements. Nothing in this
Section shall affect in any way the Buyer's obligations and agreement to comply
with all applicable securities laws upon resale of the Securities. If the Buyer
provides the Company with an opinion of counsel reasonably satisfactory to the
Company that registration of a resale by the Buyer of any of the Securities in
accordance with clause (1)(B) of Section 4(a) of this Agreement is not required
under the 1933 Act or upon request from a Holder while the Registration
Statement is effective, the Company shall (except as provided in clause (2) of
Section 4(a) of this Agreement) permit the transfer of the Securities and, in
the case of the Conversion Shares or the Warrant Shares, as may be applicable,
promptly instruct the Transfer Agent to issue one or more certificates for
Common Stock without legend in such name and in such denominations as specified
by the Buyer.
 

--------------------------------------------------------------------------------




b. (i) The Company understands that a delay in the delivery of Conversion
Certificates, whether on conversion of the Debenture and/or in payment of
accrued interest or on exercise of the Warrants, beyond the relevant Delivery
Date (as defined in the Debenture or Warrant, as the case may be) could result
in economic loss to the Holder. As compensation to the Holder for such loss, in
addition to any other available remedies at law, the Company agrees to pay late
payments to the Holder for late issuance of the Conversion Certificates in
accordance with the following schedule (where “No. Business Days Late” is
defined as the number of Trading Days beyond two (2) Trading Days after the
Delivery Date):



          Late Payment For Each $10,000             of Principal or Interest
Being Converted or        
No. Business Days Late
  of Exercise Price of Warrant Being Exercised                
 
   
1
 
$
100
       
2
 
$
200
       
3
 
$
300
       
4
 
$
400
       
5
 
$
500
       
6
 
$
600
       
7
 
$
700
       
8
 
$
800
       
9
 
$
900
       
10
 
$
1,000
 
 
   
>10
 
$
1,000 + $200 for each Business Day Late beyond 10 days
 

 
The Company shall pay any payments incurred under this Section in immediately
available funds upon demand. Nothing herein shall limit the Holder’s right to
pursue actual damages for the Company’s failure to issue and deliver the
Conversion Certificates to the Holder within a reasonable time. Furthermore, in
addition to any other remedies which may be available to a Holder, in the event
that the Company fails for any reason to effect delivery of such Conversion
Certificates within two (2) Trading Days after the Delivery Date, the Converting
Holder will be entitled to revoke the relevant Notice of Conversion or Notice of
Exercise by delivering a notice to such effect to the Company prior to the
Converting Holder’s receipt of the relevant Conversion Certificates, whereupon
the Company and the Converting Holder shall each be restored to their respective
positions immediately prior to delivery of such Notice of Conversion or Notice
of Exercise, as the case may be; provided, however, that any payments
contemplated by this Section 5(b) of this Agreement which have accrued through
the date of such revocation notice shall remain due and owing to the Converting
Holder notwithstanding such revocation.
 
________________________
4  Example: Notice of Conversion or Notice of Exercise is delivered on Monday,
December 3, 2007. The Delivery Date would be Thursday, December 6 (the third
Trading Day after such delivery). If the certificate is delivered by Monday,
December 10 (2 Trading Days after the Delivery Date), no payment under this
provision is due. If the certificates are delivered on December 11, that is 1
“Trading Day Late” in the table below; if delivered on December 18, that is 6
“Trading Days Late” in the table.
 

--------------------------------------------------------------------------------




(ii) If, by the tenth Trading Day after the relevant Delivery Date, the Company
fails for any reason to deliver the Conversion Certificates, but at any time
after the Delivery Date, the Converting Holder purchases, in an arm’s-length
open market transaction or otherwise, shares of Common Stock (the “Covering
Shares”) in order to make delivery in satisfaction of a sale of Common Stock by
the Converting Holder (the “Sold Shares”), which delivery such Converting Holder
anticipated to make using the shares to be issued upon such conversion (a
“Buy-In”), the Converting Holder shall have the right to require the Company to
pay to the Converting Holder, in addition to and not in lieu of the amounts
contemplated in other provisions of the Transaction Agreements, including, but
not limited to, the provisions of the immediately preceding Section 5(b)(i)),
the Buy-In Adjustment Amount (as defined below). The “Buy-In Adjustment Amount”
is the amount equal to the number of Sold Shares multiplied by the excess, if
any, of (x) the Holder's total purchase price per share (including brokerage
commissions, if any) for the Covering Shares over (y) the net proceeds per share
(after brokerage commissions, if any) received by the Holder from the sale of
the Sold Shares. The Company shall pay the Buy-In Adjustment Amount to the
Holder in immediately available funds immediately upon demand by the Converting
Holder. By way of illustration and not in limitation of the foregoing, if the
Holder purchases shares of Common Stock having a total purchase price (including
brokerage commissions) of $11,000 to cover a Buy-In with respect to shares of
Common Stock it sold for net proceeds of $10,000, the Buy-In Adjustment Amount
which Company will be required to pay to the Holder will be $1,000.


c. The provisions of this paragraph apply on or after the Effective Date and
only so long as the effectiveness of the applicable registration has not been
suspected or withdrawn or if the provisions of Rule 144(k) would then be
applicable to the sale of the relevant Shares by the Holder (collectively, the
“Effective Period”). During the Effective Period, the Company will issue Shares
without legend and without transfer restrictions on the books of the Transfer
Agent, and, at the request of the Holder, will use it best efforts to have
previously issued certificates representing the Shares re-issued without legend
and without transfer restrictions on the books of the Transfer Agent. In lieu of
delivering physical certificates representing the Common Stock issuable upon
conversion of the Debenture or exercise of a Warrant or at the request of the
Holder with respect to any Shares previously issued, provided the Transfer Agent
is participating in the Depository Trust Company (“DTC”) Fast Automated
Securities Transfer program, upon request of the Holder and the Holder’s
compliance with the provisions contained in this paragraph, so long as the
certificates therefor do not bear a legend and the Holder thereof is not
obligated to return such certificate for the placement of a legend thereon, the
Company shall use its best efforts to cause the Transfer Agent to electronically
transmit to the Holder the Common Stock issuable upon conversion of the
Debenture or exercise of the Warrant or in replacement of any Shares previously
issued by crediting the account of Holder’s Prime Broker with DTC through its
Deposit Withdrawal Agent Commission system. The Company specifically
acknowledges that, as of the date hereof and as of the Closing Date, the
Transfer Agent is participating in the DTC program and the Company is not aware
of any plans of the Transfer Agent to terminate such participation. While any
Holder holds Registrable Securities, the Company will not appoint any transfer
agent which does not participate in the DTC program.


d.  The Company shall assume any fees or charges of the Transfer Agent or
Company counsel regarding (i) the removal of a legend or stop transfer
instructions with respect to Registrable Securities, and (ii) the issuance of
certificates or DTC registration to or in the name of the Holder or the Holder’s
designee or to a transferee as contemplated by an effective Registration
Statement. Notwithstanding the foregoing, it shall be the Holder’s
responsibility to obtain all needed formal requirements (specifically: medallion
guarantee and prospectus delivery compliance) in connection with any electronic
issuance of shares of Common Stock.
 

--------------------------------------------------------------------------------




e. The Holder of a Debenture or a Warrant shall be entitled to exercise its
conversion or exercise privilege with respect to the Debenture or the Warrant,
as the case may be, notwithstanding the commencement of any case under 11 U.S.C.
Sec.101 et seq. (the “Bankruptcy Code”). In the event the Company is a debtor
under the Bankruptcy Code, the Company hereby waives, to the fullest extent
permitted, any rights to relief it may have under 11 U.S.C. Sec.362 in respect
of such holder’s exercise privilege. The Company hereby waives, to the fullest
extent permitted, any rights to relief it may have under 11 U.S.C. Sec.362 in
respect of the conversion of the Debenture or the exercise of the Warrant. The
Company agrees, without cost or expense to such Holder, to take or to consent to
any and all action necessary to effectuate relief under 11 U.S.C. Sec.362.


f. The Company will authorize the Transfer Agent to give information relating to
the Company directly to the Holder or the Holder’s representatives upon the
request of the Buyer or any such representative, to the extent such information
relates to (i) the status of shares of Common Stock issued or claimed to be
issued to the Holder in connection with a Notice of Conversion or a Notice of
Exercise, or (ii) the aggregate number of outstanding shares of Common Stock of
all stockholders (as a group and not individually) as of a current or other
specified date. At the request of the Holder, the Company will provide the
Holder with a copy of the authorization so given to the Transfer Agent.


6. CLOSING DATE.


a.  The Closing Date shall occur on the date which is the first Trading Day
after each of the conditions contemplated by Sections 7 and 8 hereof shall have
either been satisfied or been waived by the party in whose favor such conditions
run.


b. The closing of the purchase and issuance of Debentures and Warrants shall
occur on the Closing Date at the offices of the Escrow Agent.


c. Notwithstanding anything to the contrary contained herein, on the Closing
Date, the Escrow Agent will be authorized to release the Escrow Agent will be
authorized to release the Escrow Property on the Closing Date as provided in the
Joint Escrow Instructions.


7. CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL.


The Buyer understands that the Company's obligation to sell the Purchased
Securities to the Buyer pursuant to this Agreement on the Closing Date is
conditioned upon:


a. The execution and delivery of this Agreement and the other Transaction
Agreements by the Buyer on or before such Closing Date;


b. Delivery by the Buyer to the Escrow Agent by the Closing Date of good funds
as payment in full of an amount equal to the Purchase Price in accordance with
this Agreement;


c. The accuracy on such Closing Date of the representations and warranties of
the Buyer contained in this Agreement, each as if made on such date, and the
performance by the Buyer on or before such date of all covenants and agreements
of the Buyer required to be performed on or before such date; and


d. There shall not be in effect any law, rule or regulation prohibiting or
restricting the transactions contemplated hereby, or requiring any consent or
approval which shall not have been obtained.


8. CONDITIONS TO THE BUYER'S OBLIGATION TO PURCHASE.


The Company understands that the Buyer's obligation to purchase the Purchased
Securities on the Closing Date is conditioned upon:
 

--------------------------------------------------------------------------------




a. The execution and delivery of this Agreement and the other Transaction
Agreements by the Company on or before such Closing Date;


b. The delivery by the Company to the Escrow Agent of the Certificates in
accordance with this Agreement;


c. The delivery by the Company to the Escrow Agent on or before the Closing Date
of the executed Company Principal’s Agreements from each Company Principal and
the related Principals (as defined in each Company Principal’s Agreement) of
such Company Principal;


d. The Company shall have delivered to the Buyer copies of all requisite third
party consents and/or waivers described in the Disclosure Annex;


e. On such Closing Date, each of the Transaction Agreements executed by the
Company on or before such date shall be in full force and effect and the Company
shall not be in default thereunder;


f. The accuracy in all material respects on such Closing Date of the
representations and warranties of the Company contained in this Agreement, each
as if made on such date, and the performance by the Company on or before such
date of all covenants and agreements of the Company required to be performed on
or before such date;


g. The delivery to the Escrow Agent of an opinion of counsel for the Company,
dated such Closing Date, addressed to the Buyer and the Other Buyers and to the
Placement Agent, in form, scope and substance reasonably satisfactory to the
Buyer and the Placement Agent, substantially to the effect set forth in Annex
III attached hereto;


h. There shall not be in effect any law, rule or regulation prohibiting or
restricting the transactions contemplated hereby, or requiring any consent or
approval which shall not have been obtained; and


i. From and after the date hereof to and including such Closing Date, each of
the following conditions will remain in effect: (i) the trading of the Common
Stock shall not have been suspended by the SEC or on the Principal Trading
Market; (ii) trading in securities generally on the Principal Trading Market
shall not have been suspended or limited; (iii), no minimum prices shall been
established for securities traded on the Principal Trading Market; and (iv)
there shall not have been any material adverse change in any financial market.


9. INDEMNIFICATION AND REIMBURSEMENT.


a.  (i) The Company agrees to indemnify and hold harmless the Buyer and its
officers, directors, employees, and agents, and each Buyer Control Person from
and against any losses, claims, damages, liabilities or expenses incurred
(collectively, “Damages”), joint or several, and any action in respect thereof
to which the Buyer, its partners, Affiliates, officers, directors, employees,
and duly authorized agents, and any such Buyer Control Person becomes subject
to, resulting from, arising out of or relating to any misrepresentation, breach
of warranty or nonfulfillment of or failure to perform any covenant or agreement
on the part of Company contained in this Agreement, as such Damages are
incurred, except to the extent such Damages result primarily from Buyer's
failure to perform any covenant or agreement contained in this Agreement or the
Buyer's or its officer’s, director’s, employee’s, agent’s or Buyer Control
Person’s illegal or willful misconduct, gross negligence, recklessness or bad
faith (in each case, as determined by a non-appealable judgment to such effect)
in performing its obligations under this Agreement.
 

--------------------------------------------------------------------------------




(ii) The Company hereby agrees that, if the Buyer, other than by reason of its
gross negligence or willful misconduct or by reason of its trading of the Common
Stock in a manner that is illegal under the United States federal securities
laws (in each case, as determined by a non-appealable judgment to such effect),
(x) becomes involved in any capacity in any action, proceeding or investigation
brought by any stockholder of the Company, in connection with or as a result of
the consummation of the transactions contemplated by this Agreement or the other
Transaction Agreements, or if the Buyer is impleaded in any such action,
proceeding or investigation by any Person, or (y) becomes involved in any
capacity in any action, proceeding or investigation brought by the SEC, any
self-regulatory organization or other body having jurisdiction, against or
involving the Company or in connection with or as a result of the consummation
of the transactions contemplated by this Agreement or the other Transaction
Agreements, or (z) is impleaded in any such action, proceeding or investigation
by any Person, then in any such case, the Company shall indemnify, defend and
hold harmless the Buyer from and against and in respect of all losses, claims,
liabilities, damages or expenses resulting from, imposed upon or incurred by the
Buyer, directly or indirectly, and reimburse such Buyer for its reasonable legal
and other expenses (including the cost of any investigation and preparation)
incurred in connection therewith, as such expenses are incurred. The
indemnification and reimbursement obligations of the Company under this
paragraph shall be in addition to any liability which the Company may otherwise
have, shall extend upon the same terms and conditions to any Affiliates of the
Buyer who are actually named in such action, proceeding or investigation, and
partners, directors, agents, employees and Buyer Control Persons (if any), as
the case may be, of the Buyer and any such Affiliate, and shall be binding upon
and inure to the benefit of any successors, assigns, heirs and personal
representatives of the Company, the Buyer, any such Affiliate and any such
Person.


b. All claims for indemnification by any Indemnified Party (as defined below)
under this Section shall be asserted and resolved as follows. In the event any
claim or demand in respect of which any Person claiming indemnification under
any provision of this Section (an “Indemnified Party”) might seek indemnity
under paragraph (a) of this Section is asserted against or sought to be
collected from such Indemnified Party by a Person other than a party hereto or
an Affiliate thereof (a “Third Party Claim”), the Indemnified Party shall
deliver a written notification, enclosing a copy of all papers served, if any,
and specifying the nature of and basis for such Third Party Claim and for the
Indemnified Party's claim for indemnification that is being asserted under any
provision of this Section against any Person (the “Indemnifying Party”),
together with the amount or, if not then reasonably ascertainable, the estimated
amount, determined in good faith, of such Third Party Claim (a “Claim Notice”)
with reasonable promptness to the Indemnifying Party. If the Indemnified Party
fails to provide the Claim Notice with reasonable promptness after the
Indemnified Party receives notice of such Third Party Claim, the Indemnifying
Party shall not be obligated to indemnify the Indemnified Party with respect to
such Third Party Claim to the extent that the Indemnifying Party's ability to
defend has been prejudiced by such failure of the Indemnified Party. The
Indemnifying Party shall notify the Indemnified Party as soon as practicable
within the period ending thirty (30) calendar days following receipt by the
Indemnifying Party of either a Claim Notice or an Indemnity Notice (as defined
below) (the “Dispute Period”) whether the Indemnifying Party disputes its
liability or the amount of its liability to the Indemnified Party under this
Section and whether the Indemnifying Party desires, at its sole cost and
expense, to defend the Indemnified Party against such Third Party Claim. The
following provisions shall also apply.


(i) If the Indemnifying Party notifies the Indemnified Party within the Dispute
Period that the Indemnifying Party desires to defend the Indemnified Party with
respect to the Third Party Claim pursuant to this paragraph (b) of this Section,
then the Indemnifying Party shall have the right to defend, with counsel
reasonably satisfactory to the Indemnified Party, at the sole cost and expense
of the Indemnifying Party, such Third Party Claim by all appropriate
proceedings, which proceedings shall be vigorously and diligently prosecuted by
the Indemnifying Party to a final conclusion or will be settled at the
discretion of the Indemnifying Party (but only with the consent of the
Indemnified Party, which consent shall not be unreasonably withheld [it being
understood that the withholding of consent to any such settlement which
contemplates a payment by the Indemnified Party, the admission of any liability
by the Indemnified Party or any future restrictions or limitations on the
Indemnified Party will be considered reasonable], in the case of any settlement
that provides for any relief other than the payment of monetary damages or that
provides for the payment of monetary damages as to which the Indemnified Party
shall not be indemnified in full pursuant to paragraph (a) of this Section). The
Indemnifying Party shall have full control of such defense and proceedings,
including any compromise or settlement thereof; provided, however, that the
Indemnified Party may, at the sole cost and expense of the Indemnified Party, at
any time prior to the Indemnifying Party's delivery of the notice referred to in
the first sentence of this subparagraph (x), file any motion, answer or other
pleadings or take any other action that the Indemnified Party reasonably
believes to be necessary or appropriate protect its interests; and provided
further, that if requested by the Indemnifying Party, the Indemnified Party
will, at the sole cost and expense of the Indemnifying Party, provide reasonable
cooperation to the Indemnifying Party in contesting any Third Party Claim that
the Indemnifying Party elects to contest. The Indemnified Party may participate
in, but not control, any defense or settlement of any Third Party Claim
controlled by the Indemnifying Party pursuant to this subparagraph (i), and
except as provided in the preceding sentence, the Indemnified Party shall bear
its own costs and expenses with respect to such participation. Notwithstanding
the foregoing, the Indemnified Party may take over the control of the defense or
settlement of a Third Party Claim at any time if it irrevocably waives its right
to indemnity under paragraph (a) of this Section with respect to such Third
Party Claim.
 

--------------------------------------------------------------------------------




(ii) If the Indemnifying Party fails to notify the Indemnified Party within the
Dispute Period that the Indemnifying Party desires to defend the Third Party
Claim pursuant to paragraph (b) of this Section, or if the Indemnifying Party
gives such notice but fails to prosecute vigorously and diligently or settle the
Third Party Claim, each in a reasonable manner, or if the Indemnifying Party
fails to give any notice whatsoever within the Dispute Period, then the
Indemnified Party shall have the right to defend, at the sole cost and expense
of the Indemnifying Party, the Third Party Claim by all appropriate proceedings,
which proceedings shall be prosecuted by the Indemnified Party in a reasonable
manner and in good faith or will be settled at the discretion of the Indemnified
Party (with the consent of the Indemnifying Party, which consent will not be
unreasonably withheld). The Indemnified Party will have full control of such
defense and proceedings, including any compromise or settlement thereof;
provided, however, that if requested by the Indemnified Party, the Indemnifying
Party will, at the sole cost and expense of the Indemnifying Party, provide
reasonable cooperation to the Indemnified Party and its counsel in contesting
any Third Party Claim which the Indemnified Party is contesting. Notwithstanding
the foregoing provisions of this subparagraph (ii), if the Indemnifying Party
has notified the Indemnified Party within the Dispute Period that the
Indemnifying Party disputes its liability or the amount of its liability
hereunder to the Indemnified Party with respect to such Third Party Claim and if
such dispute is resolved in favor of the Indemnifying Party in the manner
provided in subparagraph (iii) below, the Indemnifying Party will not be
required to bear the costs and expenses of the Indemnified Party's defense
pursuant to this subparagraph (ii) or of the Indemnifying Party's participation
therein at the Indemnified Party's request, and the Indemnified Party shall
reimburse the Indemnifying Party in full for all reasonable costs and expenses
incurred by the Indemnifying Party in connection with such litigation. The
Indemnifying Party may participate in, but not control, any defense or
settlement controlled by the Indemnified Party pursuant to this subparagraph
(ii), and the Indemnifying Party shall bear its own costs and expenses with
respect to such participation.


(iii) If the Indemnifying Party notifies the Indemnified Party that it does not
dispute its liability or the amount of its liability to the Indemnified Party
with respect to the Third Party Claim under paragraph (a) of this Section or
fails to notify the Indemnified Party within the Dispute Period whether the
Indemnifying Party disputes its liability or the amount of its liability to the
Indemnified Party with respect to such Third Party Claim, the amount of Damages
specified in the Claim Notice shall be conclusively deemed a liability of the
Indemnifying Party under paragraph (a) of this Section and the Indemnifying
Party shall pay the amount of such Damages to the Indemnified Party on demand.
If the Indemnifying Party has timely disputed its liability or the amount of its
liability with respect to such claim, the Indemnifying Party and the Indemnified
Party shall proceed in good faith to negotiate a resolution of such dispute;
provided, however, that if the dispute is not resolved within thirty (30) days
after the Claim Notice, the Indemnifying Party shall be entitled to institute
such legal action as it deems appropriate.
 

--------------------------------------------------------------------------------




c. The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar rights of the indemnified party against the
indemnifying party or others, and (ii) any liabilities the indemnifying party
may be subject to.


10. JURY TRIAL WAIVER. The Company and the Buyer hereby waive a trial by jury in
any action, proceeding or counterclaim brought by either of the Parties hereto
against the other in respect of any matter arising out or in connection with the
Transaction Agreements.


11. SPECIFIC PERFORMANCE. The Company and the Buyer acknowledge and agree that
irreparable damage would occur in the event that any provision of this Agreement
or any of the other Transaction Agreements were not performed in accordance with
its specific terms or were otherwise breached. It is accordingly agreed that the
parties (including any Holder) shall be entitled to an injunction or
injunctions, without (except as specified below) the necessity to post a bond,
to prevent or cure breaches of the provisions of this Agreement or such other
Transaction Agreement and to enforce specifically the terms and provisions
hereof or thereof, this being in addition to any other remedy to which any of
them may be entitled by law or equity; provided, however that the Company, upon
receipt of a Notice of Conversion or a Notice of Exercise, may not fail or
refuse to deliver the stock certificates and the related legal opinions, if any,
or if there is a claim for a breach by the Company of any other provision of
this Agreement or any of the other Transaction Agreements, the Company shall not
raise as a legal defense, based on any claim that the Holder or anyone
associated or affiliated with the Holder has violated any provision hereof or
any other Transaction Agreement, has engaged in any violation of law or for any
other reason, unless the Company has first posted a bond for one hundred fifty
percent (150%) of the principal amount and, if relevant, then obtained a court
order specifically directing it not to deliver said stock certificates to the
Holder. The proceeds of such bond shall be payable to the Holder to the extent
that the Holder obtains judgment or its defense is recognized. Such bond shall
remain in effect until the completion of the relevant proceeding and, if the
Holder appeals therefrom, until all such appeals are exhausted. This provision
is deemed incorporated by reference into each of the Transaction Agreements as
if set forth therein in full.


12. GOVERNING LAW: MISCELLANEOUS.


a. This Agreement shall be governed by and interpreted in accordance with the
laws of the State of New York for contracts to be wholly performed in such state
and without giving effect to the principles thereof regarding the conflict of
laws. Each of the parties consents to the exclusive jurisdiction of the federal
courts whose districts encompass any part of the County of New York or the state
courts of the State of New York sitting in the County of New York in connection
with any dispute arising under this Agreement or any of the other Transaction
Agreements and hereby waives, to the maximum extent permitted by law, any
objection, including any objection based on forum non conveniens, to the
bringing of any such proceeding in such jurisdictions or to any claim that such
venue of the suit, action or proceeding is improper. To the extent determined by
such court, the Company shall reimburse the Buyer for any reasonable legal fees
and disbursements incurred by the Buyer in enforcement of or protection of any
of its rights under any of the Transaction Agreements. Nothing in this Section
shall affect or limit any right to serve process in any other manner permitted
by law.


b. Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.


c. This Agreement shall inure to the benefit of and be binding upon the
successors and assigns of each of the parties hereto.


d. All pronouns and any variations thereof refer to the masculine, feminine or
neuter, singular or plural, as the context may require.
 

--------------------------------------------------------------------------------




e. A facsimile transmission of this signed Agreement shall be legal and binding
on all parties hereto.


f. This Agreement may be signed in one or more counterparts, each of which shall
be deemed an original.


g. The headings of this Agreement are for convenience of reference and shall not
form part of, or affect the interpretation of, this Agreement.


h. If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement or the validity or
enforceability of this Agreement in any other jurisdiction.


i. This Agreement may be amended only by an instrument in writing signed by the
party to be charged with enforcement thereof.


j. This Agreement supersedes all prior agreements and understandings among the
parties hereto with respect to the subject matter hereof.


k. All dollar amounts referred to or contemplated by this Agreement or any other
Transaction Agreement shall be deemed to refer to US Dollars, unless otherwise
explicitly stated to the contrary.


13. NOTICES. Any notice required or permitted hereunder shall be given in
writing (unless otherwise specified herein) and shall be deemed effectively
given on the earliest of


(a) the date delivered, if delivered by personal delivery as against written
receipt therefor or by confirmed facsimile transmission,


(b) the fifth Trading Day after deposit, postage prepaid, in the United States
Postal Service by registered or certified mail, or


(c) the third Trading Day after mailing by domestic or international express
courier, with delivery costs and fees prepaid,


in each case, addressed to each of the other parties thereunto entitled at the
following addresses (or at such other addresses as such party may designate by
ten (10) days’ advance written notice similarly given to each of the other
parties hereto):



COMPANY:
At the address set forth at the head of this Agreement.

Attn: CEO/Chairman
Telephone No.: (011-86-29) 8819-3188
Telecopier No.: (011-86-29) 8819-3185


with a copy to: 
 
Richardson & Patel LLP
Attn: Kevin K. Leung, Esq.
10900 Wilshire Blvd., Suite 500
Los Angeles, California 90024
Telephone No.: (310) 208-1182
Telecopier No.: (310) 208-1154
 

--------------------------------------------------------------------------------





BUYER:
At the address set forth on the signature page of this Agreement.



with a copy to:


Krieger & Prager llp, Esqs.
39 Broadway
Suite 1440
New York, NY 10006
Attn: Ronald J. Nussbaum, Esq.
Telephone No.: (212) 363-2900
Telecopier No. (212) 363-2999



ESCROW AGENT:
Krieger & Prager llp, Esqs.

39 Broadway
Suite 1440
New York, NY 10006
Attn: Samuel Krieger, Esq.
Telephone No.: (212) 363-2900
Telecopier No. (212) 363-2999


14. SURVIVAL OF REPRESENTATIONS AND WARRANTIES. The Company’s and the Buyer’s
representations and warranties herein shall survive the execution and delivery
of this Agreement and the delivery of the Certificates and the payment of the
Purchase Price, for a period of two (2) years after the Closing Date and shall
inure to the benefit of the Buyer and the Company and their respective
successors and assigns.


[BALANCE OF PAGE INTENTIONALLY LEFT BLANK.]
 

--------------------------------------------------------------------------------



[SECURITIES PURCHASE AGREEMENT SIGNATURE PAGE]


IN WITNESS WHEREOF, with respect to the Purchase Price specified below for the
Class of Debentures and Warrants specified below, each the undersigned
represents that the foregoing statements made by it above are true and correct
and that it has caused this Agreement to be duly executed on its behalf (if an
entity, by one of its officers thereunto duly authorized) as of the date first
above written.



PURCHASE PRICE:  $________________________     
for the purchase of [check one:] 
    o Class A Debentures and Class A Warrants  o Class B Debentures and Class B
Warrants 

      
BUYER:
 

      Address      Printed Name of Buyer                By:    Telecopier No.   
    (Signature of Authorized Person)                            Printed Name and
Title  Jurisdiction of Incorporation or Organization                 If the
above Notice Address is not the Residence (for individual Buyer) or Principal
Place of Business (for Buyer which is not an individual), such Residence or
Principal Place of Business is:                                   



COMPANY:


SKYSTAR BIO-PHARMACEUTICAL COMPANY
 

By:                Title:       

 

--------------------------------------------------------------------------------


 
ANNEX I 
  FORM OF DEBENTURE   
-A 
Class A 
   
-B 
Class B 
          ANNEX II    JOINT ESCROW INSTRUCTIONS          ANNEX III    OPINION OF
COUNSEL          ANNEX IV    REGISTRATION RIGHTS AGREEMENT          ANNEX V   
FORM OF WARRANT   
-A 
Class A 
   
-B 
Class B 
          ANNEX VI    COMPANY’S SEC DOCUMENTS AVAILABLE ON EDGAR          ANNEX
VII   COMPANY PRINCIPAL’S AGREEMENT          ANNEX VIII    COMPANY DISCLOSURE   
    ANNEX IX    USE OF PROCEEDS        ANNEX X    PURCHASE PRICE WIRE
INSTRUCTIONS 

 

--------------------------------------------------------------------------------


 